Appeal from order, Supreme Court, Bronx County, entered on May 12, 1972, denying a motion to “renew and reargue” the denial of a prior motion to remove an action from the Civil Court, New York *920County, to the Supreme Court, Bronx County, and to serve an amended complaint with an increased ad damnum clause, unanimously dismissed, without costs and without disbursements. While characterized as a motion for renewal, the motion papers presented no additional facts which were not before the court on the prior motion. The motion was therefore one for reargument, and as such, the order denying the motion was nonappealable. (Roberts v. Connelly, 35 A D 2d 813; 2A Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 2201.03.) Concur — Markewich, J. P., Murphy, Steuer, Capozzoli and Lane, JJ.